Citation Nr: 0909836	
Decision Date: 03/17/09    Archive Date: 03/26/09

DOCKET NO.  06-33 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for injury to the 
thumb, index and ring fingers.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a left shoulder 
condition.

4.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a low back 
condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from June 1974 to March 
1980.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a January 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in New 
York, New York (RO), which denied the benefits sought on 
appeal.


FINDINGS OF FACT

1.  During a September 2008 hearing, the Veteran withdrew the 
issue of entitlement to service connection for injury to the 
thumb, index and ring fingers.

2.  The competent medical evidence does not show that the 
Veteran currently has tinnitus, related to active duty.

3.  The competent medical evidence does not show that the 
Veteran currently has a left shoulder condition, related to 
active duty.

4.  A February 1992 rating decision denied service connection 
for a back condition; the veteran did not appeal the decision 
within one year of receiving notification and thus the 
decision is final.

5.  Evidence added to the record since the February 1992 
rating decision does not relate an unestablished fact 
necessary to substantiate the veteran's claim for service 
connection for a low back condition and does not raise a 
reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by 
the Veteran with regard to the issue of entitlement to 
service connection for injury to the thumb, index and ring 
fingers have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 20.202, 20.204 (2008).

2.  Service connection for tinnitus is not warranted.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2008).

3.  Service connection for a low back condition is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2008).

4.  The February 1992 rating decision denying service 
connection for a left knee condition is final.  38 U.S.C.A. 
§ 7105 (West 2002).  

5.  Evidence received since the February 1992 rating decision 
is not new and material, and the claim for service connection 
for service connection for a low back condition is not 
reopened.  38 U.S.C.A. §§ 5107, 5108 (West 2002 & Supp. 
2007); 38 C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and 
assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. § 3.159 was amended to eliminate the requirement that 
VA request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  See 73 FR 
23353 (Apr. 30, 2008).  

The VCAA duty to notify was satisfied by way of a letter sent 
to the appellant in October 2005 that fully addressed all 
necessary notice elements and was sent prior to the initial 
AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claims and of the appellant's and VA's respective duties for 
obtaining evidence.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In this case, Dingess notice was 
provided in March 2006.  

Specific to requests to reopen, the claimant must be notified 
of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this case, 
the notice letter provided to the appellant in October 2005 
included the criteria for reopening a previously denied 
claim, the criteria for establishing service connection, and 
information concerning why the claim was previously denied.  
Consequently, the Board finds that adequate notice has been 
provided, as the appellant was informed about what evidence 
is necessary to substantiate the elements required to 
establish service connection that were found insufficient in 
the previous denial.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA treatment 
records.  The Veteran was provided an opportunity to set 
forth his contentions during a September 2008 hearing before 
the undersigned Veterans Law Judge.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are: (1) 
whether there is competent evidence of a current disability 
or persistent or recurrent symptoms of a disability; (2) 
whether there is evidence establishing that an event, injury, 
or disease occurred in service, or evidence establishing 
certain diseases manifesting during an applicable presumption 
period; (3) whether there is an indication that the 
disability or symptoms may be associated with the veteran's 
service or with another service-connected disability; and (4) 
whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim.  38 
U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

In this case, the appellant was not afforded a VA medical 
examination for any of his claims.  VA is not obligated to 
provide a medical examination if the veteran has not 
presented new and material evidence to reopen a final claim.  
38 U.S.C.A. § 5103A(f).  Thus, a VA examination is not 
required with respect to the Veteran's claimed low back 
condition.

Further, there is no evidence of a current left shoulder 
condition or tinnitus, or competent medical evidence, based 
on a review of service medical records, linking any post-
service claimed condition to his service.  Thus, the 
information and competent medical evidence of record, as set 
forth and analyzed below, contains sufficient competent 
medical evidence to decide the claims.  38 C.F.R. 
§ 3.159(c)(4); McLendon, supra; see also Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003) (there must be some evidence 
of a causal connection between the alleged disability and the 
veteran's military service to trigger VA's obligation to 
secure a medical opinion pursuant to 38 U.S.C.A. § 5103A(d)).

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  The 
Board does note that the Veteran receives SSI benefits.  
However, since these benefits are based on income rather than 
disability, the Board does not find that any associated 
records must be obtained prior to a final determination of 
his claims.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Withdrawn Claim

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  38 C.F.R. § 20.202.  A 
Substantive Appeal may be withdrawn on the record at a 
hearing or in writing at any time before the Board 
promulgates a decision.  Withdrawal may be made by the 
appellant or by his authorized representative.  38 C.F.R. § 
20.204.

During the September 2008 hearing, the Veteran withdrew the 
appeal to the Board concerning the issue of entitlement to 
service connection for injury to the thumb, index and ring 
fingers.

Based on the above, there remain no allegations of error of 
fact or law for appellate consideration with regard to the 
issue of entitlement to service connection for injury to the 
thumb, index and ring fingers.  The claim is dismissed.

Service Connection 

The Veteran contends that he currently has tinnitus that 
began during service as a result of acoustic trauma incurred 
as a combat engineer.  He asserts that he has had tinnitus 
continuously since service and has complained of it to 
doctors during that time.  He also asserts that he incurred a 
left shoulder injury while carrying heavy loads as a combat 
engineer.  He said that he has not sought post-service 
treatment for the left shoulder.  The Veteran's second DD 214 
reflects an MOS of Combat Engineer for 5 years and 5 months, 
followed by an MOS of Aircraft Electrician for 1 year and 1 
month.  



Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2008).  Service connection generally requires 
evidence of a current disability with a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  A disorder may 
be service connected if the evidence of record reveals that 
the veteran currently has a disorder that was chronic in 
service or, if not chronic, that was seen in service with 
continuity of symptomatology demonstrated thereafter.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. 
§ 5107(b).

The Veteran's service treatment records do not include a 
separation report of medical history or report of separation 
medical examination.  They are negative for complaints, 
symptoms, findings or diagnoses relating to tinnitus.  They 
show that in September 1974 the Veteran described low back 
pain in a "criss-cross" pattern from the right flank to the 
left shoulder, since 1968.  However, there were no physical 
findings relative to the left shoulder.  The Veteran 
complained of left shoulder pain in April 1975 after lifting 
heavy objects.  The diagnosis was muscle strain.  

The remainder of the Veteran's service treatment records are 
negative for pertinent complaints, symptoms, findings or 
diagnoses.  In fact, a March 1980 record reflects that at 
separation his documented "PULHES" physical profile was 
"111121."  

An explanation of the "PULHES" profile system demonstrates 
that the Veteran's particular profile contradicts his 
allegations of tinnitus and a left shoulder condition at 
separation.  The "PULHES" profile is designed to reflect the 
overall physical and psychiatric condition of an individual 
on a scale of 1 (high level of fitness) to 4 (medical 
condition or physical defect that is below the level of 
medical fitness required for retention in the military 
service).  

The "P" stands for "physical capacity or stamina," the "U" 
indicates "upper extremities," the "L" is indicative of 
"lower extremities," the "H" reflects the condition of the 
"hearing and ears," the "E" is indicative of the "eyes," and 
the "S" stands for "psychiatric condition."  Odiorne v. 
Principi, 3 Vet. App. 456, 457 (1992).  See generally Hanson 
v. Derwinski, 1 Vet. App. 512, 514 (1991), for an explanation 
of the military medical profile system.

Thus, in the current case the Veteran's "PULHES" profile of 
"111121" reflects that at separation he had the highest 
level of fitness in terms of physical capacity, upper 
extremities, and hearing and ears.  

The post-service medical records before the Board include VA 
outpatient treatment records.  These are negative for 
complaints, symptoms, findings or diagnoses related to the 
left shoulder or tinnitus.  

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C.A. § 1110.  In 
the absence of proof of a present disability, there can be no 
valid claim.  The Board's perusal of the record in this case 
shows no competent proof of present disabilities involving 
tinnitus or the left shoulder.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143-44 (1992); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).

With respect to the veteran's own contentions, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  
See also Bostain v. West, 11 Vet. App. 124, 127 (1998) citing 
Espiritu, supra (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994).

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).

Nevertheless, to the extent that the Veteran is able to 
observe continuity of the claimed tinnitus and left shoulder 
conditions to the present, his opinions are outweighed by the 
lack of objective medical evidence of the claimed conditions 
at any time after separation, including during the present 
appeal period.  Simply stated, the Board finds that the post-
service medical records (which are negative for tinnitus or a 
left shoulder condition) outweigh the veteran's contentions.

In sum, the medical evidence demonstrates that the veteran is 
not entitled to service connection for tinnitus or a left 
shoulder condition.  As the preponderance of the evidence is 
against the claims, the benefit of the doubt doctrine is not 
for application.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).


New and Material Evidence 

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  The Court has held that when "new and 
material evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

"New" evidence is existing evidence not previously 
submitted to agency decision makers.  "Material" evidence 
is existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  "New and material 
evidence" can neither be cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a).

The Court has held that VA is required to review for newness 
and materiality only the evidence submitted by a claimant 
since the last final disallowance of a claim on any basis in 
order to determine whether a claim should be reopened and 
readjudicated on the merits.  Evans v. Brown, 9 Vet. App. 
273, 283 (1996).  The newly presented evidence need not be 
probative of all the elements required to award the claim, 
but need be probative only as to each element that was a 
specified basis for the last disallowance.  Id. at 284.

The law provides that evidence proffered by the veteran to 
reopen his claim is presumed credible for the limited purpose 
of ascertaining its materiality.  Spaulding v. Brown, 10 Vet. 
App. 6, 10 (1997).

The February 1992 rating decision denied service connection 
for a back condition.  The decision became final.  
38 U.S.C.A. § 7105 (West 2002).  The decision held that if a 
back condition existed, it existed prior to service and was 
not aggravated by service.  Evidence of record at this time 
included service treatment records, showing some complaints 
of back pain.  They also show that in December 1978 the 
Veteran reported that he first had a problem with his back 
when hit by a bus at age 14.  In January 1979, he reported 
low back pain in 1968 when he was hit by a bus.

Since the February 1992 rating decision became final, the 
Veteran has submitted additional post-service VA treatment 
records that show complaints and treatment for the low back.  
They do not link any current back complaints to the Veteran's 
service, or reflect inservice aggravation of a pre-existing 
back condition.  They raise no reasonable possibility of 
substantiating the claim.  Thus, the evidence is not material 
within the meaning of 38 C.F.R. § 3.156(a).  

The Board is aware that a February 2006 VA outpatient 
treatment report notes that the Veteran complained of chronic 
back pain since a 1978 strain.  However, this is a mere 
recitation of the history provided by the Veteran.  It is not 
a competent medical opinion as to the date of onset of the 
claimed back pain, based on the clinical or objective 
evidence.  See Kowalski v. Nicholson, 19 Vet. App. 171 
(2005).  Thus, it raises no reasonable possibility of 
substantiating the claim and is not material within the 
meaning of 38 C.F.R. § 3.156(a).  

During the current appeal period, the Veteran has made 
assertions that he did not injure his back when hit by a bus 
at age 14, but rather incurred his low back condition during 
active duty.  These assertions are essentially the same as 
those he previously made to VA.  For example, on his August 
1991 claim for service connection, he asserted that he 
incurred the low back condition in 1978.  Thus, his 
statements and testimony are not new.  Reid v. Derwinski, 2 
Vet. App. 312 (1992); see also Anglin v. West, 11 Vet. App. 
361, 368 (1998) (veteran's testimony supporting fact 
previously rejected regarding an alleged PTSD stressor was 
cumulative).  

The veteran's assertions are also not material.  It is 
generally true that lay statements are considered to be 
competent evidence when describing the features or symptoms 
of an injury or illness.  See Falzone v. Brown, 8 Vet. App. 
398, 405 (1995).  However, a lay person is not competent to 
provide an opinion requiring medical knowledge or a clinical 
examination by a medical professional.  See Bostain, supra, 
citing Espiritu, supra; see also Routen, supra.  In Moray v. 
Brown, 5 Vet. App. 211 (1993), the Court noted that lay 
persons are not competent to offer medical opinions or 
diagnoses and that such evidence does not provide a basis on 
which to reopen a claim of service connection.  

In sum, the evidence submitted by the veteran raises no 
reasonable possibility of substantiating the claim for 
service connection for a low back condition.  Thus, it is not 
material within the meaning of 38 C.F.R. § 3.156(a) and the 
claim is not reopened.


ORDER

The issue on appeal of entitlement to service connection for 
injury to the thumb, index and ring fingers, is dismissed.

Service connection for tinnitus is denied.

Service connection for a left shoulder condition is denied.

New and material evidence not having been received, the 
application to reopen a claim for service connection for a 
low back condition is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


